UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM 10-Q (Mark One) xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2010 OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-23325 Guaranty Federal Bancshares, Inc. (Exact name of registrant as specified in its charter) Delaware 43-1792717 (State or other jurisdiction of (IRS Employer Identification No.) incorporation or organization) 1341 West Battlefield Springfield, Missouri (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(417) 520-4333 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days.Yesx No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yeso No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one):Large accelerated filero Accelerated filero Non-accelerated filero Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act. Yeso No x Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Outstanding as of August 4, 2010 Common Stock, Par Value $0.10 per share 2,646,787 Shares GUARANTY FEDERAL BANCSHARES, INC. TABLE OF CONTENTS Page PART I. FINANCIAL INFORMATION Item 1.Financial Statements Condensed Consolidated Financial Statements (Unaudited): Condensed Consolidated Statements of Financial Condition 3 Condensed Consolidated Statements of Operations 4 Condensed Consolidated Statements ofStockholders’ Equity 5 Condensed Consolidated Statements of Cash Flows 7 Notes to Condensed Consolidated Financial Statements 8 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations 18 Item 3.Quantitative and Qualitative Disclosures about Market Risk 24 Item 4.Controls and Procedures 25 PART II. OTHER INFORMATION Item 1.Legal Proceedings 26 Item 1A.Risk factors 26 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 26 Item 3.Defaults Upon Senior Securities 26 Item 4.(Removed and Reserved) 27 Item 5.Other Information 27 Item 6.Exhibits 27 Signatures 2 Table of Contents PART IFINANCIAL INFORMATION Item 1.Financial Statements GUARANTY FEDERAL BANCSHARES, INC. CONDENSED CONSOLIDATED STATEMENTS OF FINANCIAL CONDITION JUNE 30, 2010 (UNAUDITED) AND DECEMBER 31, 2009 ASSETS 6/30/10 12/31/09 Cash $ $ Interest-bearing deposits in other financial institutions Cash and cash equivalents Interest-bearing deposits Available-for-sale securities Held-to-maturity securities Stock in Federal Home Loan Bank, at cost Mortgage loans held for sale Loans receivable, net of allowance for loan losses of June 30, 2010 - $11,936,840 - December 31, 2009 - $14,076,123 Accrued interest receivable: Loans Investments and interest-bearing deposits Prepaid expenses and other assets Prepaid FDIC deposit insurance premiums Foreclosed assets held for sale Premises and equipment Bank owned life insurance Income taxes receivable Deferred income taxes $ $ LIABILITIES AND STOCKHOLDERS' EQUITY LIABILITIES Deposits $ $ Federal Home Loan Bank advances Securities sold under agreements to repurchase Subordinated debentures Advances from borrowers for taxes and insurance Accrued expenses and other liabilities Accrued interest payable COMMITMENTS AND CONTINGENCIES - - STOCKHOLDERS' EQUITY Capital Stock: Series A preferred stock, $0.01 par value; authorized 2,000,000 shares;issued and outstanding June 30, 2010 and December 31, 2009 - 17,000 shares Common stock, $0.10 par value; authorized 10,000,000 shares;issued June 30, 2010 and December 31, 2009 - 6,779,800 shares; Common stock warrants; June 30, 2010 and December 31, 2009 - 459,459 shares Additional paid-in capital Unearned ESOP shares ) ) Retained earnings, substantially restricted Accumulated other comprehensive income Unrealized appreciation on available-for-sale securities and effect of interest rate swaps, net of income taxes Treasury stock, at cost; June 30, 2010 and December 31, 2009 -4,080,220 and 4,079,067 shares, respectively ) ) $ $ See Notes to Condensed Consolidated Financial Statements 3 Table of Contents GUARANTY FEDERAL BANCSHARES, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS THREEMONTHS AND SIX MONTHS ENDED JUNE 30, 2(UNAUDITED) Three months ended Six months ended 6/30/2010 6/30/2009 6/30/2010 6/30/2009 Interest Income Loans $ Investment securities Other Interest Expense Deposits Federal Home Loan Bank advances Subordinated debentures Other Net Interest Income Provision for Loan Losses Net Interest Income (Expense) After Provision for Loan Losses ) Noninterest Income Service charges Other fees Gain on sale of investment securities Gain on sale of loans Income (loss) on foreclosed assets ) ) ) Other income Noninterest Expense Salaries and employee benefits Occupancy FDIC deposit insurance premiums Data processing Advertising Other expense Income (Loss) Before Income Taxes ) ) Provision (Credit) for Income Taxes ) ) Net Income (Loss) ) ) Preferred Stock Dividends and Discount Accretion Net Income (Loss) Available to Common Shareholders $ $ ) $ $ ) Basic Income (Loss) Per Common Share $ $ ) $ $ ) Diluted Income (Loss) Per Common Share $ $ ) $ $ ) See Notes to Condensed Consolidated Financial Statements 4 Table of Contents GUARANTY FEDERAL BANCSHARES, INC. CONDENSED CONSOLIDATED STATEMENT OF STOCKHOLDERS' EQUITY SIX MONTHS ENDED JUNE30, 2010 (UNAUDITED) Preferred Stock Common Stock Common Stock Warrants Additional Paid-In Capital Unearned ESOP Shares Treasury Stock Retained Earnings Accumulated Other Comprehensive Income Total Balance, January1, 2010 $ ) $ ) $ $ $ Comprehensive income Net income - Change in unrealized appreciation on available-for-sale securities and effect of interest rate swaps, net of income taxes - Total comprehensive income Preferred stock discount accretion - ) - - Preferred stock dividends (5%) - ) - ) Stock award plans - Treasury stock purchased - ) - - ) Release of ESOP shares - - - ) - - - Balance, June30, 2010 $ ) $ ) $ $ $ See Notes to Condensed Consolidated Financial Statements 5 Table of Contents GUARANTY FEDERAL BANCSHARES, INC. CONDENSED CONSOLIDATED STATEMENT OF STOCKHOLDERS' EQUITY SIX MONTHS ENDED JUNE30, 2009 (UNAUDITED) Preferred Stock Common Stock Common Stock Warrants Additional Paid-In Capital Unearned ESOP Shares Treasury Stock Retained Earnings Accumulated Other Comprehensive Income Total Balance, January1, 2009 $
